         Case 1:18-cv-06249-VSB Document 150 Filed 04/01/19 Page 1 of 1




                           LAW OFFICES OF ANDY S. OH, PLLC
                                   andyohlegal@outlook.com
                                        718.813.5025


By ECF                                               March 29, 2019

Hon. Vernon Broderick
Thurgood Marshall
United States Courthouse                             4/1/2019
40 Foley Square
New York, NY 10007

       Re:     Great Western Ins. Co. v. Mark Graham et. al. (No. 18-cv-6249 (VSB))
               Request for Further Extension of Time to Answer or Move

Your Honor:

I represent Defendant Gregory Tolaram. I write to request the Court’s approval for a further
extension of time for Mr. Tolaram to answer or move against the Second Amended
Complaint. The original due date was March 15, 2019. On March 14th, the parties requested an
extension to May 1, 2019. The Court granted an extension only until April 1st.

We are pleased to inform the Court that the parties are actively engaged in settlement discussions
to resolve this matter on mutually agreeable terms. However, the General Counsel for Plaintiff
Great Western is unavailable until the latter part of this week, so there is no reasonable
likelihood that a settlement can be finalized by April 1, 2019.

To ensure that we will not have to ask for another extension, we respectfully request that Mr.
Tolaram’s time to answer or move be re-set for May 1, 2019. Gerard Kelly, lead counsel for
Great Western, has agreed to and consents to this extension of time.

Respectfully submitted,


/s/ Andy S. Oh
Andy S. Oh
